 Case 1:18-cv-00790-JTN-ESC ECF No. 37 filed 05/13/19 PageID.323 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



JOSEPH MEINTS,                                          Case No.:     18 – cv - 790
     Plaintiff,
                                                        Hon.:         JANET T. NEFF
v.

UNITED AIRLINES, INC., et al,
     Defendants.


                              NOTICE OF SETTLEMENT



Plaintiff, pursuant to Local Rule 40.3, hereby notifies the Court that the case has Settled.
Plaintiff anticipates that closing documents will be completed and filed within 30 days.

                                                 Respectfully Submitted,

Dated: 5/13/19                                   __/s/___________________
                                                 Collin H. Nyeholt
                                                 Attorney for the Plaintiff
